Examiner’s Amendment/Comment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in an interview with Mr. Bratschun on May 3, 2021. The application has been amended as follows: 
claim 1, line 2, “a first tape,” has been inserted after “with”;
claim 1, line 10, “wherein the apparatus is configured such that during
cutting of the first tape from the tape dispenser, the first tape extends
between the at least one knife and the at least one anvil, and” has been inserted after “anvil,”;
claim 3, line 2, “the” has been inserted after “and”;
claim 4, line 3, “said” has been inserted after “each”;
claim 4, line 3, “the same” has been amended to read “a same”;
claim 5, line 1, “”knife” has been amended to read “said knife is”;
claim 5, line 2, “the knife” has been amended to read “each said knife”;
claim 5, line 3, “the or each knife” (two locations) has been amended to read
“one of each said knife or each said knife”;
claim 6, line 1, “the” has been inserted after “wherein”;
claim 6, line 3, “said” has been inserted after “during”;
claim 7, line 1, “said” has been inserted after “each”;
claim 7, line 2, “the” has been amended to read “each said”;
claim 8, line 2, “first” has been inserted before “knife”;
claim 8, line 3, “relevant” has been deleted;
claim 8, line 3, “first” has been inserted before “knife”; 
claim 8, line 4, “first” has been inserted before “knife”;
claim 8, line 5, “first” has been inserted before “knife”;
claim 9, line 4, “number” has been amended to read “cells are present in a
number that”;
claim 10, lines 4-5, “the direction” has been amended to read “a direction”; 
claim 10, line 6, “a cell” has been amended to read “the one of the first cells”;
claim 10, line 7, “cell” has been amended to read “one of the first cells”;
claim 10, line 8, “relevant cell” has been amended to read “one of the first cells”;
claim 11, line 3, “the” has been deleted;
claim 11, line 3, “product” has been amended to read “first product of the at least
one product”;
claims 12-15 have been cancelled;
claim 16, line1, “a first tape,” has been inserted after “with”; 
claim 16, line 4, “first” has been inserted after “each”;
claim 16, line 9, “wherein the apparatus is configured such that during
cutting of the first tape from the tape dispenser, the first tape extends between the at least one knife and the at least one anvil” has been inserted after “anvil”;
claim 17, line 1, “a first tape,” has been inserted after “with”;
claim 17, lines 5-6, “and the housing” has been deleted;
claim 17, line 6, “the other of the star wheel” has been deleted;
claim 17, line 7, “is provided in the star wheel and” has been deleted; and
claim 17, line 8, “wheel..” has been amended to read “wheel, and wherein the 
apparatus is configured such that during cutting of the first tape from the first tape dispenser, the first tape extends between the at least one knife and the at least one anvil.”.

3.	Support for the amendment to claim 1, line 10; claim 16, line 9; and claim 17, line 8 is provided in the originally filed application at least at paragraphs 46 and 50.

Examiner’s Statement for Reasons for Allowance
4.	Claims 1-11 and 16-17 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: claims 1, 16 and 17: the closest prior art of record to Arts’240, Aarts’271, US patent 9,469,425 and US patent 9,339,998 alone or in combination with the other prior art of record or in any combination together do not teach or suggest that the apparatus include a first tape wherein the apparatus is configured such that during cutting of the first tape from the first tape dispenser, the first tape extends between the at least one knife and the at least one anvil.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745